



Exhibit 10.1


ACCOUNT CONTROL AGREEMENT
February 8, 2018


Federal Home Loan Bank of Boston (the “Secured Party”); Voya Retirement
Insurance and Annuity Company (the “Customer”); and The Bank of New York Mellon
(the “Bank”) hereby agree as follows:


PREAMBLE


1.    The Bank will establish, at the request of the Customer, a securities
custody account number     223447     in the name of Voya Retirement Insurance
and Annuity Company (the “Account”) pursuant to a custody agreement between the
Bank and the Customer (the “Custody Agreement”).


2.    The Customer has granted the Secured Party a security interest in the
Account and all of the assets now or hereafter credited to, carried in or
otherwise held by the Bank in the Account pursuant to the Agreement for
Advances, Collateral Pledge and Security Agreement between the Customer and the
Secured Party (as amended, restated, replaced, or otherwise modified from time
to time, the “Advances Agreement”).


3.    The Secured Party, the Customer and the Bank (at the request of the
Secured Party and the Customer) are entering into this Account Control Agreement
(this “Agreement”) to provide for the control of the Account. It is understood
that the Bank has no responsibility with respect to the validity or perfection
of the security interest other than to act in accordance with the terms of this
Agreement.


DEFINITIONS


As used herein the following terms shall have the following meanings:


Authorized Person shall mean each person the Bank reasonably believes to be (a)
a person listed on Exhibit A hereto, or (b) a person who has been designated by
written notice from the Customer or the Secured Party (as the case may be) to
act on behalf of such party under this Agreement. The Bank may assume that such
persons will continue to be Authorized Persons until such time as the Bank
receives and has had reasonable time to act upon instructions from the Customer
or the Secured Party, as applicable, that any such person is no longer an
Authorized Person.


Entitlement Holder shall mean a person identified in the records of the Bank as
the person having a Security Entitlement against the Bank.




1



--------------------------------------------------------------------------------





Entitlement Order shall mean a notification communicated to the Bank directing
transfer or redemption of a Financial Asset in which the Entitlement Holder has
a Security Entitlement.


Financial Assets shall mean any securities and other property held in the
Account, but does not include any cash credit balance that may be maintained in
the Account.


Pledged Assets shall mean any Financial Assets and any cash credit balance which
may be maintained in the Account.


Security Entitlement shall mean the rights and property interest of an
Entitlement Holder with respect to a financial asset within the meaning of Part
5 of Article 8 of the New York Uniform Commercial Code (the “UCC”).


TERMS


Section 1. The Account; Removal and Substitution of Pledged Assets; Appointment
of the Bank.


Each party hereto agrees that: (i) the Account constitutes (a) a “securities
account” within the meaning of Article 8 of the UCC with respect to securities
and (b) a “deposit account” within the meaning of Article 9 of the UCC with
respect to cash, and (ii) all Financial Assets now or hereafter held, maintained
or carried in, or credited to, the Account shall be treated as financial assets
within the meaning of Article 8 of the UCC.


The Customer agrees to deliver, from time to time, to the Bank certain Pledged
Assets to be held in the Account. The Customer further agrees that it shall, at
all times, as may be specified by the Bank, provide the Bank with such duly
executed endorsements and release forms or other documents as the Bank may
reasonably deem necessary to enable the Bank to transfer any applicable Pledged
Assets pursuant to this Agreement.


Pledged Assets currently or hereafter maintained in the Account do not reflect
any Financial Assets which are registered in the name of the Customer, payable
to the Customer's order, or specifically endorsed to the Customer, which have
not been endorsed to the Bank or in blank.


To the Bank's knowledge, the Security Entitlements arising out of the Financial
Assets held in the Account are valid and legally binding obligations of the Bank
and, except for the claims and interest of the Secured Party and the Customer in
the Account (subject to any, claim in favor of the Bank permitted under Section
2 hereof), the Bank has not been notified in writing of any claim to or interest
in the Account.


The Customer agrees that it will only deliver, transfer, or cause to be
delivered to the Bank for crediting to the Account assets that are of such type
and nature as have been specified in writing by the Secured Party as being
eligible for purposes of satisfying the


2



--------------------------------------------------------------------------------





Customer’s “Collateral Maintenance Level” (as that term is defined in the
Advances Agreement). The Bank shall have no responsibility to determine whether
assets delivered, transferred or held in the Account are eligible collateral.


With respect to Pledged Assets delivered to the Bank prior to 12:00 p.m.
(Eastern Time) on any business day, the Bank shall send a written confirmation
to the Secured Party not later than the close of such business day following the
initial pledge of such Pledged Assets by the Customer, and with respect to
Pledged Assets delivered after such time, no later than the next succeeding
business day. The Bank shall segregate in one location, and separately account
on its books and records for, the Pledged Assets from all other property in the
Bank’s possession, custody, or control including other property it holds in its
individual capacity or in any other trust or custodial capacity for the
Customer.


Until such time as the Secured Party delivers a Notice of Exclusive Control (as
defined in Section 4 below) to the Bank, the Customer may transfer Pledged
Assets from the Account or substitute other Pledged Assets for any Pledged
Assets then held in the Account.


The Customer and the Secured Party each hereby (i) appoints the Bank to perform
its duties as hereinafter set forth, (ii) authorizes the Bank to hold Pledged
Assets in the Account and (iii) authorizes the Bank to hold Financial Assets in
registered form in its name or the name of its nominees. The Bank hereby accepts
such appointment and agrees to establish and maintain the Account and
appropriate records identifying the Pledged Assets in the Account as pledged by
the Customer to the Secured Party.


The Bank hereby agrees to accept and hold the Pledged Assets in the Account as
bailee and securities intermediary for the benefit of the Secured Party pursuant
to the terms of this Agreement and the Advances Agreement.


Section 2. Pledged Assets. The Secured Party and the Customer agree that there
shall be no trading of securities in the Account and that all securities that
are transferred into the Account as Pledged Assets shall be fully paid for and
that all trade settlements of transactions for such securities shall be
completed prior to transfer of such securities into the Account as Pledged
Assets. The Bank shall be entitled to reverse any cash credit previously made to
the Account due to mispostings or other similar causes such as error or the
non-receipt of any income or dividend distribution.


Section 3. Priority of Lien. The Bank hereby acknowledges the security interest
granted to the Secured Party by the Customer. With respect to the Secured
Party’s interest in the Account, the Bank hereby waives and releases all liens,
encumbrances, claims and rights of setoff it may have against the Account or any
Pledged Assets carried in the Account so long as this Agreement is in effect.


Section 4. Entitlement Orders; Control. The Bank is hereby authorized to and
will comply with Entitlement Orders and other directions originated by an
Authorized Person


3



--------------------------------------------------------------------------------





of the Secured Party and delivered to the Bank concerning the Account without
further consent by the Customer.


The Bank agrees and confirms, as of the date hereof, and at all times until the
termination of this Agreement, that it has not entered into, and until the
termination of this Agreement will not enter into (without the prior written
consent of the Secured Party and the Customer), any agreement with any person or
entity other than the Customer and the Secured Party relating to the Account or
any Pledged Assets under which it has agreed or will agree (as the case may be)
to comply with Entitlement Orders or other instructions of such other person or
entity.


Until such time as the Secured Party delivers a written notice to the Bank in
the form annexed hereto as Exhibit B, notifying the Bank that the Secured Party
is thereby exercising exclusive control over the Account (any such notice, a
“Notice of Exclusive Control”), the Bank shall comply with Entitlement Orders
and other directions delivered to the Bank concerning Pledged Assets by an
Authorized Person of the Customer. Upon delivery of a Notice of Exclusive
Control to the Bank:


A.     The Bank shall only be authorized to comply with Entitlement Orders and
other directions delivered to it by an Authorized Person of the Secured Party.


B.     After the Bank receives a Notice of Exclusive Control, the Bank will,
after having had a reasonable opportunity to act on such notice, cease complying
with Entitlement Orders and other directions concerning the Account originated
by the Customer or any Authorized Persons of the Customer.


C.     Upon crediting any asset to the Account, the Bank shall, as soon as
practicable, provide the Secured Party and the Customer with an electronic
notice of receipt or other account statement (“Custody Receipt” and,
collectively, “Custody Receipts”). At a minimum, each Custody Receipt must
include the name of the Customer and an adequate description of the asset. This
information shall be reported to the Secured Party and the Customer in a form
(which may be an electronic file that is made available daily) that is agreed
upon (and, in the case of an electronic file, is made available in an
agreed-upon manner) by the Secured Party and the Bank; and


D.     The Bank shall as soon as practicable, provide the Secured Party and the
Customer with electronic notice of any call on any assets held in the Account.
The Custody Receipt under  Section 4(c)  and electronic notice per this Section
4(d) shall be deemed given by the Bank to the Customer and the Secured Party to
the extent that the Customer and the Secured Party, as the case may be, had
previously requested and had been given access to the Bank’s automated data
system affording on-line access to Account information and such information is
posted by the Bank on such system within the relevant period.
Each of the Secured Party and the Customer agree to send the other copies of any
Entitlement Orders or other directions (including, in the case of the Secured
Party, any Notice of Exclusive Control) delivered by it to the Bank.


4



--------------------------------------------------------------------------------









Section 5. Payment of Income; Voting Rights; Deposits; Withdrawals.


A.     Notwithstanding whether the Secured Party has delivered a Notice of
Exclusive Control, the Bank shall without further action by the Customer or the
Secured Party (i) remit or make available to the Customer all interest,
dividends and other income on the Pledged Assets in the Account, and (ii)
pursuant to the terms of the Custody Agreement, send to the Customer any proxies
and other voting rights and corporate actions received by the Bank in respect of
the Pledged Assets and follow any instructions and directions from the Customer
in respect of such proxies and rights; provided, however, that, pursuant to
Section 4 hereof, the Bank shall comply with directions originated by an
Authorized Person of the Secured Party and delivered to the Bank that limit,
restrict or block the rights of the Customer set forth in this Section 5.A
without further consent by the Customer, including, without limitation, the
right of Customer to receive interest, dividends and other income on the Pledged
Assets in the Account. The Bank shall have a continuing obligation to the
Customer and the Secured Party to receive any principal, interest, dividends or
other moneys due and collectible on or with respect to any Pledged Asset. The
Bank shall not be responsible for the failure to receive payment of, or the late
payment of, income or other payments due to the Account.


B.    Notwithstanding whether the Secured Party has delivered a Notice of
Exclusive Control, the Customer shall be permitted to deliver Financial Assets
into the Account in its discretion; provided, however, that if the Customer
delivers an ineligible Financial Asset into the Account as determined by the
Secured Party in accordance with its credit policies, upon notice from the
Secured Party, the Customer shall promptly submit a Withdrawal Request
(hereinafter defined) with respect to such ineligible Financial Asset. The
Customer shall only be permitted to withdraw Financial Assets from the Account
with the Secured Party’s prior consent. In order to request the Secured Party’s
consent, the Customer shall complete a form provided to the Customer by the
Secured Party indicating, among other things, the Financial Asset(s) that the
Customer desires to withdraw from the Account (a “Withdrawal Request”). Upon the
Secured Party’s receipt of a completed Withdrawal Request, the Secured Party
shall promptly (i) approve or disapprove of the Withdrawal Request in its sole
discretion, and (ii) provide notice of its decision to both the Customer and the
Bank; provided, however, the Secured Party shall not unreasonably withhold
approval of the Customer’s Withdrawal Request if, after giving effect to the
transactions contemplated by the Withdrawal Request, the Account would hold
Financial Assets constituting eligible collateral sufficient to fully satisfy
the Customer’s required Collateral Maintenance Level (as defined in the Advances
Agreement).


Section 6. Statements, Confirmations and Notices of Adverse Claims.


Upon execution of a separate electronic access agreement, the Bank will make
available by electronic means, copies of all statements and confirmations
concerning the Account to each of the Customer and the Secured Party. If any
person notifies the Bank of


5



--------------------------------------------------------------------------------





its assertion of any lien, encumbrance or adverse claim against the Account or
in any Pledged Asset contained therein, the Bank will promptly notify the
Secured Party and the Customer thereof.


Section 7. Responsibility of the Bank. The Bank shall have no responsibility or
liability to the Secured Party for executing settlements of Financial Assets
held in the Account at the direction of an Authorized Person of the Customer, or
complying with Entitlement Orders or other directions concerning the Account
from an Authorized Person of the Customer which are received by the Bank before
the Bank has received, and had a reasonable opportunity to comply with, a Notice
of Exclusive Control. The Bank shall have no responsibility or liability to the
Customer for complying with a Notice of Exclusive Control or complying with
Entitlement Orders or other directives concerning the Account originated by the
Secured Party following the Bank’s receipt of a Notice of Exclusive Control. The
Bank shall have no duty to investigate or make any determination as to whether a
default exists under any agreement between the Customer and the Secured Party
and shall comply with a Notice of Exclusive Control even if it believes that no
such default exists. This Agreement does not create any obligation or duty for
the Bank other than those expressly set forth herein.


Section 8. Standard of Care; Limitations of Bank’s Liability. In performing its
duties under this Agreement, the Bank shall exercise the standard of care and
diligence that a professional custodian would observe in these affairs, but any
liability on its part for loss related to any Pledged Asset shall not exceed the
market value thereof on the date of the discovery of such loss. Notwithstanding
any provision contained herein or in any other document or instrument to the
contrary and except for losses arising from the Bank’s own negligence or willful
misconduct, neither the Bank nor any of its officers, employees or agents shall
be liable for any action taken or not taken by it under or in connection with
this Agreement. In no event shall the Bank be liable for indirect, special or
consequential damages of any kind whatsoever (including lost profits and lost
business opportunity) even if it is advised of the possibility of such damages
and regardless of the form of action in which any such damages may be claimed.
Without limiting the foregoing, and notwithstanding any provision to the
contrary elsewhere, the Bank and its officers, employees and agents:


a. shall have no responsibilities, obligations or duties other than those
expressly set forth in this Agreement, and no implied duties, responsibilities
or obligations shall be read into this Agreement against the Bank; without
limiting the foregoing, the Bank shall have no duty to preserve, exercise or
enforce rights in the Pledged Assets (against prior parties or otherwise);


b. may in any instance where the Bank determines that it lacks or is uncertain
as to its authority to take or refrain from taking certain action, or as to the
requirements of this Agreement under any circumstance before it, delay or
refrain from taking action unless and until it has received written instructions
signed by each of the Secured Party and the Customer, or it has received written
advice from legal counsel (or other appropriate advisor);


6



--------------------------------------------------------------------------------







c. so long as it and they shall have acted (or refrained from acting) in good
faith, shall not be liable for any error of judgment in any action taken,
suffered or omitted by, or for any act done or step taken, suffered or omitted
by, or for any mistake of fact or law, unless such action constitutes gross
negligence or willful misconduct on its (or their) part;


d. may consult with legal counsel selected by it (or other experts for the
Secured Party or the Customer), and shall not be liable for any action taken or
not taken by it or them in good faith in accordance with the written advice of
such experts;


e. will not be responsible to the Secured Party for any statement, warranty or
representation made by any party other than the Bank in connection with this
Agreement;


f. will have no duty to ascertain or inquire as to the performance or observance
by the Customer of any of the terms, conditions or covenants of any security
agreement with the Secured Party;


g. will not be responsible to the Secured Party or the Customer for the due
execution, legality, validity, enforceability, genuineness, effectiveness or
sufficiency of this Agreement, other than with respect to the Bank;


h. will not incur any liability by acting or not acting in reliance upon any
notice, consent, certificate, statement or other instrument or writing
reasonably believed by it or them to be genuine and signed or sent by an
Authorized Person of the Customer or, following the delivery of a Notice of
Exclusive Control by the Secured Party, an Authorized Person of the Secured
Party;


i. will not incur liability for any notice, consent, certificate, statement,
wire instruction, telecopy, or other writing which is delayed, canceled or
changed without the actual knowledge of the Bank;


j. will not be deemed to have or be charged with notice or knowledge of any fact
or matter unless a written notice thereof has been received by the Bank at the
address and to the person designated in (or as subsequently designated pursuant
to) this Agreement;


k. will not be obligated or required by any provision of this Agreement to
expend or risk the Bank’s own funds, or to take any action (including but not
limited to the institution or defense of legal proceedings) which in its or
their reasonable judgment may cause it or them to incur or suffer any expense or
liability;


1. will not incur any liability for acts or omissions of any domestic or foreign
depository or book-entry system for the central handling of Financial Assets or
any domestic or foreign custodian or subcustodian; and




7



--------------------------------------------------------------------------------





m. will not be responsible for the title, validity or genuineness of any
Financial Asset in or delivered into the Account.


Section 9. Indemnification of the Bank.


(a)    The Customer agrees to indemnify the Bank and to hold it harmless against
any costs, expenses, damages, liabilities or claims, including reasonable
counsel’s fees (collectively, “Losses”) (including claims by the Secured Party)
which are sustained by the Bank as a result of the Bank’s performance under this
Agreement, including for following instructions or other directions issued by
either the Customer or the Secured Party hereunder, except those Losses arising
out of the Bank’s negligence, bad faith, or willful misconduct in carrying out
such instructions or other directions.


(b)    In addition to and not in limitation of Section 9(a) immediately above,
the Secured Party agrees to indemnify and hold the Bank harmless from and
against any and all Losses that may be imposed on, incurred by or asserted
against the Bank for following any instructions or other directions issued by
the Secured Party hereunder except those Losses arising out Bank’s negligence,
bad faith or willful misconduct in carrying out such instructions or other
directions.


(c)    This indemnity shall be a continuing obligation of the Customer and the
Secured Party notwithstanding the termination of any transactions or of this
Agreement.


Section 10. Compliance with Legal Process and Judicial Orders. If any Pledged
Assets are at any time attached or levied upon, or in case the transfer,
delivery, redemption or withdrawal of any such Pledged Assets shall be stayed or
enjoined, or in the case of any other legal process or judicial order affecting
such Pledged Assets, the Bank is authorized to comply with any such order in any
matter as the Bank or its legal counsel reasonably deems appropriate. If the
Bank complies with any process, order, writ, judgment or decree relating to the
Pledged Assets subject to this Agreement, then the Bank shall not be liable to
the Customer or the Secured Party or to any other person or entity even if such
order or process is subsequently modified, vacated or otherwise determined to
have been without legal force or effect.


Section 11. Force Majeure. The Bank shall not be responsible for delays or
failures in performance resulting from acts beyond its control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of war
or terrorism, epidemics, nationalization, expropriation, currency restrictions,
governmental regulations superimposed after the fact, fire, communication line
failures, power failures, earthquakes or other disasters.


Section 12. Representations. Each of the parties represents and warrants that
(i) it is duly incorporated or organized and is validly existing in good
standing in its jurisdiction of incorporation or organization, (ii) the
execution, delivery and performance of this Agreement and all documents and
instruments to be delivered hereunder or thereunder have


8



--------------------------------------------------------------------------------





been duly authorized, (iii) the person executing this Agreement on its behalf
has been duly authorized to act on its behalf, (iv) this Agreement constitutes
its legal, valid, binding and enforceable agreement, and (v) its entry into this
Agreement will not violate any material agreement, law, rule or regulation by
which it is bound or by which any of its assets are affected.


Section 13. Customer Agreement. In the event of a conflict between this
Agreement and the Custody Agreement between the Bank and the Customer relating
to the Account, the terms of this Agreement will prevail and in all other
respects the terms of the Custody Agreement relating to the Account shall apply
with respect to any matters not covered by this Agreement. Regardless of any
provision in any such agreement, the State of New York shall be deemed to be the
Bank’s location for the purposes of this Agreement and the perfection and
priority of the Secured Party’s security interest in the Account.


Section 14. Termination; Removal/Resignation of the Bank. The rights and powers
granted herein to the Secured Party have been granted in order to perfect its
security interest in the Account, are powers coupled with an interest and will
neither be affected by the bankruptcy of the Customer nor by the lapse of time.
The obligations of the Bank under this Agreement shall continue in effect (i)
until the security interest of the Secured Party in the Account has been
terminated and the Secured Party has notified the Bank of such termination in
writing, or (ii) this Agreement is terminated. Any of the parties may terminate
this Agreement upon 30 days’ prior written notice to both of the other parties
hereto; provided, however, that any Pledged Assets which have not been released
by the Secured Party at or prior to the time of termination shall be transferred
to a substitute bank designated by the Customer and acceptable to the Secured
Party. The provisions of Sections 8 and 9 shall survive the termination of this
Agreement.


The Bank may at any time resign by giving at least 60 days prior written notice
to the Customer and the Secured Party. If the Customer (or the Secured Party
following the delivery of a Notice of Exclusive Control to the Bank) has
reasonable cause to believe that the Bank has or will violate any law, rule or
regulation or has or will breach its duties hereunder, the Customer (or the
Secured Party following the delivery of a Notice of Exclusive Control to the
Bank) may immediately remove the Bank.


Following any such resignation or removal, the Customer may appoint a successor
but only with the prior written approval of the Secured Party. Any successor to
the Bank shall execute and deliver an agreement substantially in the form of
this Agreement. Upon appointment of a successor, the Bank shall deliver over to
such successor all Pledged Assets or other property then held in the Account.
Notwithstanding any provision to the contrary herein, no removal or resignation
shall become effective until a successor is appointed in accordance with the
provisions hereof. Upon termination, the parties hereto agree to take such
actions and execute such documents as shall be necessary to effect the same.


Section 15. Entire Agreement. This Agreement and the exhibits hereto and the
agreements and instruments required to be executed and delivered hereunder set
forth the


9



--------------------------------------------------------------------------------





entire agreement of the parties with respect to the subject matter hereof and
supersede and discharge all prior agreements (written or oral) and negotiations
and all contemporaneous oral agreements concerning such subject matter and
negotiations. There are no oral conditions precedent to the effectiveness of
this Agreement.


Section 16. Amendments. No amendment, modification or termination of this
Agreement or waiver of any right hereunder shall be binding on any party hereto
unless it is in writing and is signed by each party hereto.


Section 17. Severability. If any term or provision set forth in this Agreement
shall be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms or provisions to persons or circumstances, other than
those to which it is held invalid or unenforceable, shall, be construed in all
respects as if such invalid or unenforceable term or provision were omitted.


Section 18. Successors. The terms of this Agreement shall be binding upon, and
shall inure to the benefit of, the parties hereto and their respective
successors and assigns.


Section 19. Rules of Construction. In this Agreement, words in the singular
number include the plural, and in the plural include the singular; words of the
masculine gender include the feminine and the neuter, and when the sense so
indicates words of the neuter gender may refer to any gender and the word “or”
is disjunctive but not exclusive. The captions and section numbers appearing in
this Agreement are inserted only as a matter of convenience. They do not define,
limit or describe the scope or intent of the provisions of this Agreement.


Section 20. Notices. Any notice, request, Entitlement Order, directive or other
communication required or permitted to be given under this Agreement shall be in
writing and deemed to have been properly given when delivered in person, or when
sent by telecopy or other electronic means (acceptable to the Bank, if to the
Bank) and electronic confirmation of error free receipt is received, or after
being sent by certified or registered United States mail, return receipt
requested, postage prepaid. Until such time a party properly notified each other
party that its address or facsimile number has changed, notices to such party
shall be sent to:


If to the Bank:
The Bank of New York Mellon
111 Sanders Creek Parkway
East Syracuse, NY 13057
Attention: Brooke Tedesco
Telephone: 315-414-3619
Telecopier: 315-414-5028




If to the Customer:


10



--------------------------------------------------------------------------------





Voya Retirement Insurance and Annuity Company
5780 Powers Ferry Rd. NW
Atlanta, GA 30327
Attention: Mark Boland
Telephone: 770-850-7745
Telecopier: 612-492-0717 and 770-933-6733


If to the Secured Party:
Federal Home Loan Bank of Boston
800 Boylston Street, 9th Floor
Boston, MA 02199
Attention: David M. Trant
Telephone: 617-292-9729
Telecopier: 617-375-2240


Section 21. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.


Section 22. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to laws as to
conflicts of laws, and shall be binding on the parties hereto and their
respective successors and assigns.


Section 23. Fees. The Customer shall pay to the Bank the compensation agreed
upon in writing from time to time and any other includable actual and documented
expenses incurred in connection herewith. The Bank shall fulfill its obligations
under this Agreement without any right of compensation from the Secured Party.


Section 24. Consent to Jurisdiction and Service. The Secured Party and the
Customer each hereby absolutely and irrevocably consents and submits to the
jurisdiction of the courts of the State of New York and of any Federal court
located in the County and State of New York in connection with any actions or
proceedings brought against the Secured Party or the Customer by the Bank or by
the Secured Party or the Customer against the Bank and arising out of or
relating to this Agreement. Each party hereto hereby irrevocably waives any
objection on the grounds of venue, forum non conveniens, or any similar grounds,
and irrevocably consents to service of process by mail or in any other manner
permitted by New York law, and irrevocably waives its right to any jury trial.


Section 25. Customer’s Covenants.


A. The Customer covenants that, at the Secured Party’s reasonable request, it
will promptly cooperate with the Secured Party to take any action that the
Secured Party reasonably requests to enable the Secured Party to: (i) sell,
assign, transfer, or dispose of any item in the Account; (ii) otherwise secure
the payment of Advances, as defined in the Advances Agreement; or (c) carry out
the provisions of this Agreement.


11



--------------------------------------------------------------------------------







B. The Customer covenants, represents, and warrants that once assets are
delivered to the Account, no entity will have a security interest that is
superior to the Bank’s, and no third-party shall have, or be granted, control of
the Account or the Pledged Assets.


C. The Customer covenants, represents, and warrants that it has granted, or is
hereby granting, the Secured Party a security interest in the Account and any
Pledged Assets held therein from time to time.


Section 26. Certifications. Upon the reasonable request of the Secured Party,
the Customer agrees to provide the Secured Party with the following
certification:


“Voya Retirement Insurance and Annuity Company (“Customer”) hereby certifies
that, in accordance with the terms of the Account Control Agreement (the
“Agreement”) entered into on [DATE], among the Federal Home Loan Bank of Boston
(“Secured Party”), Customer, and The Bank of New York Mellon (“Bank”):


(i)Secured Party holds the superior, perfected security interest in the Account
established under the Agreement and the financial assets held in such Account;


(ii)     Customer has not granted to, and shall not grant to, any third party
control of the Account or the financial assets held in the Account;


(iii)     In accordance with the terms of the Agreement for Advances, Collateral
Pledge, and Security Agreement between Customer and Secured Party (as amended,
restated, replaced, or otherwise modified from time to time, the “Advances
Agreement”), Customer maintains, shall maintain, and, if applicable, during the
period since its prior certification given in accordance with Section 26 of the
Agreement, has maintained Collateral (as defined therein) in the Account which,
when combined with all other qualified eligible collateral securing advances
made by Secured Party to Customer pursuant to the Advances Agreement, is, and,
if applicable, was during the period since its prior certification given in
accordance with Section 26 of the Agreement, sufficient to satisfy its
Collateral Maintenance Level (as defined therein):


(a)Free and clear of any encumbrance or security interest that is superior in
priority to Secured Party’s security interest; and


(b)In which no other party has control, possession, or otherwise perfected its
security interest, except where such third party has subordinated its security
interest to Secured Party by written agreement.




12



--------------------------------------------------------------------------------





Section 27. SSAE 16 or 18. Bank will provide the Customer upon request a copy of
the most recent SSAE 16 or 18 report prepared by its external auditors and
applicable to Bank’s services provided under this Agreement, or if such report
ceases to be prepared, the applicable successor audit report, if any.




13



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the date set forth below.




FEDERAL HOME LOAN BANK OF BOSTON
(Secured Party)


By: /s/    Wes Howland        
Title: Head of Credit        
Date: 2/12/18         






VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY
(Customer)


By: /s/ Debra Bell        
Title: VP & Assistant Treasurer
Date: 2/8/18         






THE BANK OF NEW YORK MELLON
(Bank)


By: /s/ Efren Almazan        
Title: Vice President        
Date: 2/14/18         




14

